

 
 

--------------------------------------------------------------------------------

 

 
 



 
Exhibit 10.34





 
STOCK PURCHASE AGREEMENT

 
by and among

 
GeoBio Energy, Inc. (“Purchaser”)

 
and

 
Lary Archer & Associates, Inc., Archer Equipment Rental, Inc.,

 
The Archer Company, Inc., and Archer Testing Services, Inc. and

 
Lary Archer and Winnie Archer (collectively “Seller”)


























 
 

--------------------------------------------------------------------------------

 

 
STOCK PURCHASE AGREEMENT

 
by and among

 
GeoBio Energy, Inc. (“Purchaser”)

 
and

 
Lary Archer & Associates, Inc., Archer Equipment Rental, Inc.,

 
The Archer Company, Inc., Archer Testing Services, Inc. and

 
Lary Archer and Winnie Archer (collectively “Seller”)



 
This Stock Purchase Agreement (the “Agreement”) is made this ____ day of July
2011 (the “Effective Date”) and is entered into by and among Lary Archer &
Associates, Inc., Archer Equipment Rental, Inc., The Archer Company Inc., and
Archer Testing Services, Inc. (together  referred to as “Archer”) and Lary
Archer and Winnie Archer, both as officers and as the only shareholders of the
above Texas corporations (Archer and Lary and Winnie Archer, collectively,
referred to as “Seller”), on the one hand,  and GeoBio Energy, Inc., a publicly
traded Colorado corporation (“GeoBio” or the “Purchaser”), on the other
hand.  The parties herein agree that Seller will sell all (100%) of the issued
and outstanding Capital Stock (defined below) of Archer to
Purchaser.    Hereinafter, Purchaser and Seller may be referred to individually
as the “Party” or collectively as the “Parties”.



 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the Parties agree as follows:



 
ARTICLE I

 
SALE OF SHARES OF CAPITAL STOCK AND PURCHASE PRICE

1.1  
Sale and Purchase of Capital Stock. Subject to the terms and conditions of this
Agreement, Seller agrees to sell to GeoBio, and GeoBio agrees to purchase from
Seller, one hundred percent (100%) of the total issued and outstanding capital
stock of Archer as well as all securities convertible into capital stock and all
capital stock equivalents as of the Effective Date, which are held by Seller in
such amounts as set forth in Schedule 1.01 (hereinafter collectively referred to
as the “Capital Stock”), and which total amount of Capital Stock shall not
change between the Effective Date and the Closing Date (defined
below).  Purchaser hereby agrees that this transaction is a purchase and sale of
Capital Stock and Purchaser will not elect to treat this transaction as an asset
sale under Internal Revenue Code Section 338(h) (10).  Purchaser hereby
indemnifies Seller from all adverse tax consequences from Purchaser’s breach of
this covenant, whether intentional or inadvertent.  In exchange for the Capital
Stock of Archer, GeoBio shall provide the below described consideration:

1.2  
Purchase Price.  GeoBio shall provide total consideration (the “Purchase Price”)
in an amount to be determined and equal to the product of (i) the verifiable
12-month trailing cumulative “adjusted” earnings before interest, taxes,
depreciation and amortization (“EBITDA”) for the 12-months prior to the month
preceding the month of the Closing Date, defined herein, (the “12-Month EBITDA”)
multiplied by (ii) 4.5.  (by way of example, should the 12-Month EBITDA be
determined to be $9,000,000.00, then the Purchase Price would be as follows:
$9,000,000.00 X 4.5 = $40,500,000.00).

1.3  
Payment of Purchase Price.  GeoBio shall provide to Seller the Purchase Price
for all of the Archer Capital Stock in accordance with the following transaction
structure:

 
1.3.1
Cash Consideration.  Upon Closing of the Agreement, GeoBio shall pay to Seller
the cash amount equal to seventy-five percent (75%) of the Purchase Price (the
“Cash Consideration”).  The Parties understand and acknowledge that GeoBio
intends to obtain such Cash Consideration prior to the Closing Date through a
third-party financing (the “Financing”), and that Closing of the Agreement and
payment of the Cash Consideration is subject to GeoBio’s ability to acquire such
Financing on terms acceptable to GeoBio;

1.3.2  
Equity Consideration.  Within fifteen (15) days from Closing of the Agreement,
GeoBio shall issue to Seller shares of common stock of GeoBio in an amount equal
to twelve and one-half percent (12.5%) of the Purchase Price (the “Equity
Consideration”).  The actual number of shares to be issued to Seller shall be
calculated in accordance with Section 1.6.2 and the price per share shall be
determined using the public, volume-weighted average closing-trading price per
share of GeoBio’s common stock for the ten (10) trading days immediately prior
to the Closing and the ten (10) trading days immediately after the Closing Date
(the “20-day VWAP”).  The Seller understands and acknowledges that each
certificate representing shares of common stock transferred or issued pursuant
to the Equity Consideration provided in this Agreement shall be endorsed with a
legend in substantially the following form, and Seller covenants that, except to
the extent such restrictions are waived by Purchaser, Seller shall not transfer
the Capital Stock without complying with the restrictions on transfer described
in the legend, substantially in the form as follows:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES ACT (COLLECTIVELY, THE “SECURITIES
LAWS”).  THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD,
OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS THEY (I) ARE REGISTERED UNDER
THE SECURITIES LAWS OR (II) ARE EXEMPT FROM REGISTRATION UNDER THE SECURITIES
LAWS AND THE CORPORATION IS PROVIDED AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED"
 
1.3.3
Promissory Note.  Upon Closing of the Agreement, GeoBio shall tender to Seller a
five (5) year eight percent (8%) amortized promissory note for the principal
amount equal to twelve and one-half percent (12.5%) of the Purchase Price (the
“Note”).   The Note shall pay (i) interest only during first year of the 5-year
Note and (ii) equal payments of principal and interest payable on a quarterly
basis during the second through the fifth year; and

 
1.3.4
Pledge Agreement.  The parties shall also enter into a pledge agreement in the
form attached hereto as Exhibit A and incorporated herein in order to secure the
Equity Consideration described in 1.3.2 and the Promissory Note described in 1.3

1.4 
D ue Diligence.  The obligations of Purchaser hereunder are further subject to
Purchaser determining on or before expiration of the Due Diligence Period
(defined below) that Purchaser is satisfied with all aspects of Archer that it
is acquiring by purchase of the Capital Stock and with all aspects of the
Capital Stock itself.

 
 1.4.1  
Due Diligence Contingency and Due Diligence Period.  The foregoing contingency
is referred to herein as the "Due Diligence Contingency” and the term “Due
Diligence Period” as used in this Agreement means the period of time commencing
with the Effective Date of this Agreement and expiring at 5:00 P.M. in
Weatherford, TX, sixty (60) days after the Effective Date.

 
1.4.2  
Termination Based upon Due Diligence Inspection of Property.  If, for any
reason, in its sole discretion, Purchaser is not satisfied with its inspection
or determines the Due Diligence review to be unacceptable, then, at any time
prior to or upon the expiration of the Due Diligence Period, Purchaser may give
written notice (the “Termination Notice”) of such dissatisfaction to Seller and
the Escrow Agent and, thereafter, of Purchaser’s intent to terminate this
Agreement. Upon such timely delivery of the Termination Notice, this Agreement
shall terminate with no liabilities to Seller or Purchaser.  If Purchaser fails
to give the Termination Notice before the end of the Due Diligence Period, then
Purchaser shall proceed forward with this Agreement to Closing in accordance
with its Terms; subject, however, to Purchaser’s obtaining the Financing.

   1.4.3  
Inspection of Archer.  During the Due Diligence Period (and thereafter if this
Agreement is not terminated as provided above), Purchaser will have the right to
examine all books, records and files of Seller relating to Archer, which are in
the posses­sion or control of Seller (“Seller’s Information”) and the right to
make such inspections, investigations, evaluations and tests as Purchaser may
elect to make or obtain, which shall include analysis and evaluation of all
equipment, all master service agreements, customer lists and relationships, and
work orders as well as all accounts receivable and payable and employee
records.  Purchaser may make such inquiries as Purchaser deems appropriate of
Seller’s consultants or contractors with due regard for not alarming customers
or suppliers.  Purchaser may not contact any customer of Archer except through
the office of Seller.  Seller agrees to make all such books, records and files
available to Purchaser, Purchaser's attorneys, and other representatives at any
time during business hours upon reasonable notice from Purchaser and to cause
its consultants and contractors to furnish Purchaser and its agents with any
information and copies of documents reasonably requested by
Purchaser.  Purchaser will indemnify, defend, protect and hold Seller and Archer
harmless from any claims, liabilities, damages or expenses (including reasonable
attor­neys’ fees and costs) arising out of or incurred in connec­tion with the
investigation of Archer by Purchaser or its agents, designees, or
repre­sentatives hereunder or arising from or in connection with any and all
damage to property or persons arising out of the due diligence activities by
Purchaser or its agents, designees, or representatives.

1.5  
Guaranties.  If Seller currently has executed personal guaranties or is
otherwise personally liable for certain debts and loans of Archer, a condition
to Closing shall be that Purchaser shall provide, at Closing, either a
substitute guarantor for all debts that Seller has guaranteed, or evidence of
alternative arrangements.

1.6  
Closing Date Payment.  At the Closing, subject to compliance with and
satisfaction of the above, the Purchase Price shall be payable at the Closing as
follows:

1.6.1           An amount in cash (the "Closing Date Cash Payment") equal to (i)
seventy-five percent (75%) of the Purchase Price, plus the amount, if any, by
which the Working Capital (defined below) is greater than Two Million Seven
Hundred Fifty Thousand Dollars ($2,750,000.00) or minus the amount, if any, by
which the Working Capital is less than Two Million Seven Hundred Fifty Thousand
Dollars ($2,750,000.00).  Payment of the Closing Date Cash Payment shall be made
by GeoBio to Seller in cash or by wire transfer of immediately available funds
to the account designated in advance by Seller.
1.6.2           Within fifteen (15) days of the Closing, GeoBio shall issue to
Seller shares of common stock of GeoBio in an amount equal in value to twelve
and one-half percent (12.5%) of the Purchase Price (the “Equity
Consideration”).  The number of shares to be issued to Seller shall be the
quotient resulting from the division of the value of the Equity Consideration by
the 20-day VWAP for GeoBio’s common stock for the ten (10) trading days
immediately prior to the Closing Date and the ten (10) trading days immediately
after the Closing Date; and
1.6.3           Upon the Closing Date, GeoBio shall tender the Note to Seller,
which Note shall be a five (5) year, eight percent (8%) amortized promissory
note for the principal amount equal to twelve and one-half percent (12.5%) of
the Purchase Price.   The Note shall pay (i) interest only payable quarterly
during first year of the 5-year Note and (ii) equal payments of principal and
interest payable on a quarterly basis during the second through the fifth year.
1.7  
Working Capital.  “Working Capital” shall be defined as the Closing Date Current
Assets minus Closing Date Current Liabilities less any current portion of long
term liabilities.  All work in progress performed through the day prior to
Closing, whether billed or not, shall be included in Accounts Receivable and
shall be allocated a dollar value, which shall be mutually agreed upon, prior to
Closing.

1.8  
Closing Statement.   At least two (2) Business Days prior to the Closing Date,
Seller shall cause Archer to prepare and deliver to GeoBio an officer's
certificate (the "Closing Statement") setting forth the Working Capital as of
the Closing Date

1.9  
Escrow Agent and Brokers.  Seller and GeoBio shall appoint, at their mutual
approval, an escrow agent (the “Escrow Agent”) to coordinate the receipt and
distribution of money and documents required by this Agreement.

1.10  
Brokers and Agents.
Each party shall bear any and all commissions payable to any broker such party
engages on its own behalf and will indemnify the other parties against all
liabilities for brokers' fees and commissions.  All other transaction fees,
including any reasonable fees charged by the Escrow Agent, shall be borne by
Purchaser, except as otherwise specifically provided in this Agreement.

1.11 
Exchange.  It is agreed that the Closing Purchase Price and all other documents
and money required herein shall be delivered to the Escrow Agent prior to or at
Closing and the Escrow Agent shall be responsible for the Closing and delivery
of items in accordance with this Agreement.

 
ARTICLE II

 
REPRESENTATIONS AND WARRANTIES OF ARCHER AND SELLER

 
Archer and Seller hereby represent and warrant to GeoBio, the following:

2.1  
Organization.  Each Archer company is a corporation duly organized in the State
of Texas and has all necessary corporate powers to conduct business.

2.2  
Capital.  The authorized Capital Stock of each Archer company currently consists
of 1,000,000 shares of common stock, having a par value of $.01, of which a
total 100,000 shares of each Archer Company have been issued to Seller and are
outstanding (“Common Stock”).  At the Closing, one hundred percent (100%) of all
of the outstanding Common Stock shall be transferred to GeoBio.  Additionally,
upon Closing, there will be no outstanding shares, subscriptions, options,
rights, warrants, convertible securities, or other agreements or commitments
obligating Archer to issue or to transfer from treasury any additional shares of
its Capital Stock.  Furthermore, Seller represents that they have title to, or
the authority to direct, all outstanding shares of the Capital Stock as fully
paid and non-assessable and in accordance with the State of Texas’s corporate
law and the applicable securities laws of the United States.

2.3  
Financial Statements.  As soon as possible following the Effective Date, but in
no event later than thirty (30) days prior to Closing, Archer shall prepare, or
undertake to have prepared, at its own expense and provide to GeoBio
consolidated financial statements prepared in compliance with Generally Accepted
Accounting Principles (“GAAP”) and audited with respect to fiscal years ending
2008, 2009 and 2010 by a PCAOB registered auditor, whom shall be acceptable to
GeoBio, consisting of (i) balance sheets, (ii) the related statements of income
and retained earnings, and (iii) statements of cash flow for Archer’s fiscal
years ending 2008, 2009, and 2010, (iv) up to four quarters subsequent to the
most recent fiscal year end and  (v) financial statements for the interim period
subsequent to the last fiscal quarter, including historic line item detail, on
both an accrual basis and a cash flow basis, in compliance with GAAP (the
“Financial Statements”).  The Financial Statements shall be attached hereto as
Schedule 2.3, and shall be delivered as soon as possible (but not less than
sixty (60) days following the Effective Date of this Agreement), with the
understanding that the Closing may be delayed or cancelled in the event that the
Financial Statements are not delivered to GeoBio in a timely fashion.

2.4  
Absence of Changes.  Archer warrants and represents that since the end of its
most recent fiscal year, there have been no changes in the financial condition
or operations of Archer except for changes in the ordinary course of business or
as a result of customary seasonal variations.

2.5  
Closing Financial Statements.  Any changes to the financial condition of Archer
as is represented in the Financial Statements that are to be delivered to GeoBio
pursuant to Section 2.3 shall be reflected in closing financial statements,
delivered to GeoBio on the Closing Date, which closing financial statements
Archer shall prepare, or undertake to have prepared, at its own expense in
accordance with GAAP, consisting of (i) balance sheets, (ii) the related
statements of income and retained earnings, and (iii) statements of cash flow
for the period commencing with the end of the last period reported in the
delivered Financial Statements and ending with the Closing Date (the "Closing
Financial Statements"). The Closing Financial Statements shall be attached and
incorporated into this Agreement, as Schedule 2.5, as of the Closing Date, with
the understanding that the Closing may be delayed or cancelled in the event that
the Closing Financial Statements are not delivered to GeoBio in a timely
fashion. The Closing Financial Statements shall accurately depict the financial
condition of Archer as of the date of the Closing and, subsequent thereto,
Archer shall not, except in the ordinary course of business, purchase, or enter
into any contracts to purchase, any assets, nor dispose, assign, transfer, or
encumber any assets shown on the Closing Financial Statements without the
written consent of GeoBio.

2.6  
Liabilities.  The total liabilities of Archer are set forth in Schedule 2.6(A)
and the long term liabilities are set forth on Schedule 2.6(B).   Additionally,
Seller represents:

2.6.1        
Archer is not aware of any pending, threatened or asserted claims, lawsuits or
contingencies involving Seller or Archer other than a lawsuit filed in Arkansas
by Lary Archer and Associates, Inc., against Cowboy Energy Company.  There is no
other dispute of any kind between Archer or Seller and any third party, and no
such dispute will exist at Closing; and

2.6.2        
Archer shall have good and marketable title to all of its' assets subject to the
liabilities set forth in Schedule 2.6(B).

2.7  
Personal Guarantee.  Following the Closing, the Parties shall each use their
“best efforts” to remove Seller as a personal guarantor in connection with any
obligation of Archer.  If a creditor is unable or unwilling to release Seller
from personal liability on behalf of Archer, then Purchaser shall (1) substitute
Purchaser as guarantor or (2) substitute an alternative personal guarantor or
(3) close that account by paying such liability. Seller and Archer shall have no
obligation to preserve any credit facility which has Seller as a guarantor and
Purchaser shall be responsible for replacing any credit line that Seller must
terminate in order to insure that Seller is not personally liable on any Archer
debts after Closing.   Seller and Purchaser may, at Closing, reach an agreement
for Seller to remain as guarantor for a period of time but with a mutually
agreeable fee arrangement and an indemnity from Purchaser.

2.8  
Tax Returns.  Archer represents that it has paid, or will pay by the Closing,
all taxes, assessments, and penalties due and payable.  No federal tax returns
of Archer have been audited by the Internal Revenue Service.  There are no
present disputes as to the taxes of any nature payable by Archer and as of the
Closing there shall be no taxes of any kind due or owing except the following:
federal excise taxes and segment fees taxes which will be prorated as of the
Closing, and employee payroll taxes subsequent to the last required quarterly
payment.  A list of taxes owed shall be set forth in Schedule 2.8.

2.9  
Ability to Carry Out Obligations.  Seller has the right, power, and authority to
enter into, and perform its obligations under this Agreement.  The execution and
delivery of this Agreement by Seller and the performance by Seller of its
obligations hereunder will not cause, constitute, conflict with or result in (a)
any breach or violation of any of the provisions of, or constitute a default
under, any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which Archer, its
officers, directors or Seller are a party, or by which they may be bound, nor
will any consents or authorizations of any party other than those hereto be
required, or (b) an event that would result in the creation or imposition of any
lien, charge, or encumbrance on any asset of Archer or upon the shares of
Capital Stock of Archer.

2.10  
Full Disclosure.  To the best of Seller’s knowledge, information and belief,
none of the representations and warranties made by, or included in, any
certificate or memorandum furnished or to be furnished by Seller, Archer, or on
their behalf, contain or will contain any untrue statement of a material fact,
or omit any material fact the omission of which would be misleading.

2.11  
Contracts and Leases.  Archer is not a party to any contract, agreement or lease
except as shown and identified on Schedule 2.11.  Contracts and Leases.  Archer
is not a party to any contract, agreement or lease except as shown and
identified on Schedule 2.11, copies of which shall be supplied to GeoBio prior
to Closing.  No person holds a power of attorney from Archer or
Seller.  Purchaser is purchasing the Capital Stock of Archer which will be
subject to all existing contracts, agreements and leases.



2.12  
Compliance with Laws.  To the best of Seller’s knowledge, information and
belief, Archer has complied with, and is not in violation of, any federal,
state, or local statute, law, and/or regulation pertaining to Archer.  To the
best of Seller’s knowledge, information and belief, Archer has complied with all
federal and state securities laws in connection with the offer, sale, and
distribution of its securities.

2.13  
Litigation.  Except as otherwise disclosed herein, Archer is not a party to any
existing or pending suit, action, arbitration, or legal, administrative, or
other proceeding, or prior, existing, or pending governmental
investigation.  Furthermore, Archer is not subject to or in default with respect
to any order, writ, injunction, or decree of any federal, state, local, or
foreign court, department, agency, or instrumentality.

2.14  
Conduct of Business.  Prior to Closing, Archer shall conduct its business in the
normal course and shall not, without the approval of GeoBio, (i) sell, pledge,
assign or dispose of any assets, except in the ordinary course of business or as
contemplated herein, (ii) amend its Certificate of Incorporation or Bylaws,
(iii) redeem or sell stock or other securities (which in no event shall be
deemed in the normal course of business), (iv) incur any liabilities, except in
the normal course of operations of the business, (v) commit to or issue any
options, warrants or shares of Capital Stock or securities convertible into
Capital Stock of Archer, or any Capital Stock equivalents; (vi) enter into any
debt, loan, debenture or encumbrance arrangement with respect to Archer or the
principal shareholders, officers and directors of Archer except in the ordinary
course of business, (vii) acquire any assets or enter into any contract,
guarantee obligations of any third party, except in the ordinary course of
business, or (viii) enter into any other transaction not in the normal course of
business.

2.15  
Corporate Documents.  Copies of each of the following documents, which are true,
complete and correct in all material respects, will be submitted by or on behalf
of Archer and Seller at or before Closing:

(i)  
All of Archer’s Master Service Agreements (and/or similar agreements) between
Archer and Archer’s customers and clients;

(ii)  
All of Archer’s material contracts;

       (iii)  Archer’s Articles of Incorporation;
        (iv)  Archer’s Bylaws;
(v)  
Consent of the Board of Directors of Archer to this Agreement, also attached
hereto as Schedule 2.15 Corporate Documents.  Copies of each of the following
documents, which are true, complete and correct in all material respects, will
be submitted by or on behalf of Archer and Seller at or before Closing:;

(vi)  
List of current Officers and Directors and the resignation(s) of Officers and
Directors effective on the Closing Date;

(vii)  
The Closing Financial Statements described in Section 2.5., with the
understanding that the Closing may be delayed or cancelled in the event that the
Closing Financial Statements are not delivered to GeoBio in a timely fashion.

(viii)  
Texas Corporation Commission Filing Receipt or other documentation to
demonstrate good standing with the State of Texas;

(ix)  
Copies of all federal and state income tax returns for 2008, 2009, and 2010 as
required by the above Section regarding Tax Returns;

(x)  
Stock register and stock certificate records of Archer; and

(xi)  
Corporate minute book of Archer with all updated entries and filings.

2.16 
Corporate Filings.  All minutes, consents, resolutions, licenses, registrations
or other documents filed with any federal, state, or local governmental body or
agency shall at the Closing be delivered to GeoBio and be valid and in
accordance with the laws of the State of Texas.

2.17  
Title.  Seller has good title to the shares of Capital Stock being sold to
GeoBio pursuant to this Agreement.  The shares will be, at the Closing, free and
clear of all liens, security interests, pledges, charges, claims, encumbrances
and restrictions of any kind.  Except as provided in this Agreement, Seller and
Archer are not parties to any agreement which offers or grants to any person the
right to purchase or acquire any of the shares of the Capital Stock.  Seller and
Archer are not aware of any applicable local, state or federal law, rule,
regulation, or decree that would, as a result of the purchase of the shares of
Capital Stock by GeoBio, impair, restrict or delay voting rights with respect to
the shares of Capital Stock delivered by Seller.  Seller shall act in good faith
at all times and act expediently to complete the transaction contemplated
herein.

 2.18 
Representations.  All representations set forth in this Article II shall be true
as of the Closing and all such representations shall survive the Closing for a
period of two (2) years.



 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 
GeoBio hereby represents and warrants to Archer and Seller, the following:

3.1  
Authorization and Immediately Available Funds.  Purchaser represents and
warrants to Seller that Purchaser has full power and authority to enter into
this Agreement and that this Agreement constitutes the valid and legally binding
obligation of Purchaser.  Purchaser represents that it will have at Closing
immediately available funds either in its possession or available by a credit
facility to purchase the Capital Stock from Seller.

3.2  
Purchase Entirely for Own Account.  Purchaser represents and warrants to Seller
that Purchaser is acquiring the Capital Stock for investment for Purchaser’s own
account and not with a view to the resale or distribution thereof, and that
Purchaser has no present intention of selling or otherwise effecting a
distribution of the same.

3.3  
Reliance Upon Purchaser’s Representations.  Purchaser understands that the
Capital Stock has not been registered under the Securities Act of 1944 (the
“Securities Act”), by reason of the issuance of Capital Stock in a transaction
exempt from the registration requirements of the Securities Act pursuant to
Section 4(2) thereof and Regulation D promulgated under the Securities Act, and
that Seller’s reliance on such exemption is predicated on Purchaser’s
representations contained in this Agreement.

3.4  
Investment Experience.  Purchaser represents that Purchaser is experienced in
evaluating energy related companies such as Archer, is able to fend for itself
in transactions such as the one contemplated by this Agreement, has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of its prospective investment in Seller, and has
the ability to bear the economic risks of the investment.

3.5  
Receipt of Information.  Prior to Closing, Purchaser shall deliver to Seller a
signed certification representing that Purchaser has reviewed the financial and
corporate documents of Archer and has had an opportunity to ask questions of and
to receive answers from Seller and/or Archer regarding those documents as well
as all of Archer’s activities, prospects and financial condition, which
certification shall be attached hereto as Schedule 3.5.  The certification shall
further represent that Purchaser has had the opportunity to obtain additional
information (to the extent Seller and/or Archer possesses such information or
could acquire it without unreasonable effort or expense) necessary to verify the
accuracy of the information furnished to Purchaser or to which Purchaser had
access.

3.6  
Legends.  Each certificate representing shares of Capital Stock transferred or
issued pursuant to this Agreement shall be endorsed with a legend in
substantially the following form, and Purchaser covenants that, except to the
extent such restrictions are waived by Seller, such Purchaser shall not transfer
the Capital Stock without complying with the restrictions on transfer described
in the legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES ACT (COLLECTIVELY, THE “SECURITIES
LAWS”).  THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD,
OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS THEY (I) ARE REGISTERED UNDER
THE SECURITIES LAWS OR (II) ARE EXEMPT FROM REGISTRATION UNDER THE SECURITIES
LAWS AND THE CORPORATION IS PROVIDED AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED"
3.7 
Domicile.  Purchaser represents that it has its principal place of business in
the State of Washington.

3.8 
Capitalization.  Upon Closing, the issued and outstanding capital stock of
GeoBio shall consist solely of common stock.  Any and all preferred stock which
may be issued and outstanding as of the Effective Date shall either be cancelled
or converted to common stock prior to Closing.

 3.9 
Purchaser’s Legal Opinion.  Purchaser has received an opinion from its legal
counsel that the sale and purchase of the Capital Stock pursuant to this
Agreement qualifies for an exemption from registration under Section 5 of the
Securities Act of 1933 as a transaction by an issuer not involving a public
offering.



 
ARTICLE IV

 
INVESTMENT INTENT

4.1  
Transfer Restrictions.  Seller and GeoBio agree that the Capital Stock being
acquired pursuant to this Agreement may not be sold, pledged, assigned,
hypothecated or otherwise transferred, unless such shares are registered under,
or in compliance with Rule 144, of the Securities Act of 1933 (the “Act”) or
other exemption from registration under the Act.

 
ARTICLE V

 
CLOSING

5.1  
Closing.  The Closing of the transaction will occur on or before the date that
is ninety (90) days from the Effective Date, at such time and location as
mutually agreed to by the Parties.

5.2 
Documents to be Delivered at Closing.  As part of the Closing, those documents
listed in Schedule 2.15 Corporate Documents.  Copies of each of the following
documents, which are true, complete and correct in all material respects, will
be submitted by or on behalf of Archer and Seller at or before
Closing:  Additionally, the following, in form reasonably acceptable to counsel
to the Parties, shall be delivered to the Escrow Agent:

5.2.1    By Seller:
(i)  
Stock Certificates representing 100,000 shares of common stock no par value
which is all of the issued and outstanding stock of each Archer company.  Stock
Certificates #1 and #2 for each Archer company represent One hundred percent
(100%) of the issued and outstanding Capital Stock of Seller, which stock
certificates shall be assigned to Purchaser at Closing;

(ii)  
Copies of all of the business and corporate records of Archer that are in the
possession of Seller or Archer;

(iii)  
Such other documents of Archer that are executed in the normal course of
business;

(iv)  
Fully executed Employment Agreement of Lary Archer; and

(v)  
The Closing Financial Statements.

     5.2.2 By GeoBio:
(i)  
The Cash Consideration to be deposited by wire transfer to the Escrow Agent on
the day before the Closing;

(ii)  
The Equity Consideration, in the form of one stock certificate, made out to
Seller;

(iii)  
The Note;

(iv)  
The Pledge Agreement;

(v)  
Employment Agreement for Seller which shall be a condition precedent to Closing;
and

(vi)  
Creditors’ agreement to accept Purchaser’s replacement guarantor or an agreement
with Seller for Seller’s continuing guaranty.

5.3  
Change of Directors.  Seller shall remain a director of Archer as long as he is
employed by Archer under an employment agreement.  The Archer Board of Directors
shall consist of a minimum of three (3) members, one of whom shall be
Seller.  Seller shall have the authority to select senior management and local
advisors and consultants, subject to approval by Purchaser’s Board of Directors.

 
ARTICLE VI

 
COVENANTS SUBSEQUENT TO CLOSING

6.1 
Non-Compete.  Seller agrees that he shall not compete with the business of
Archer, as acquired by Purchaser, nor compete within Archer’s industry, defined
as performing services in the oil and gas fracturing, or “fracking” business and
providing related field services to the oil and gas industry (a “Competing
Business”), anywhere in North America for a period of three (3) years following
the Closing.

6.2 
Government Approvals.  Post-Closing, Seller will cooperate with GeoBio in filing
all requisite certificates formalizing the business combination contemplated
herein with the State of Texas and the State of Colorado.

 
ARTICLE VII

 
DEFAULT AND REMEDIES

7.1  
Time is of the Essence.  Time is of the essence with respect to the obligations
of the Parties.  Neither Party will be considered to be in default of its
obligations hereunder until ten (10) days after notice is given by one Party
specifying the obligations the other Party has failed to perform;  provided,
however, no notice will be required regarding the obligations to be performed by
the Parties at Closing.

7.2  
GeoBio’s Default.  If GeoBio defaults in performing its obligations hereunder,
Seller will be entitled to terminate this Agreement after delivery of  written
notice providing fifteen (15) days to cure such default and  provided, GeoBio
does not cure such default within such fifteen (15) day period.

7.3  
Seller’s Default.  If Seller defaults in performing its obligations hereunder,
GeoBio may elect to terminate this Agreement after delivery of written notice
providing fifteen (15) days to cure such default and provided, Seller does not
cure such default within such fifteen (15) day period.

7.4  
Rights of Parties Following Termination of Agreement.  Upon termination of this
Agreement under this Section 7 or any other provision of this Agreement, no
Party thereafter will have any further obligations to the other hereunder except
as provided above and except for the payment of any sums or damages upon
termination as provided herein.

7.5  
Arbitration.  Any controversy or claim arising out of, or relating to, this
Agreement, or the making, performance, or interpretation thereof, shall be
settled by arbitration in the State of Texas, City of Dallas, in accordance with
the Rules of the American Arbitration Association then existing, and judgment on
the arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy.

7.6  
Termination.  In addition to other remedies on or before the Closing Date,
GeoBio and/or Seller may terminate this Agreement only if any of the
representations or warranties detailed herein have been breached.

7.7  
Indemnification.  The Parties, jointly and severally, agree to indemnify the
other Party against all actual losses, damages and expenses caused by (i) any
material breach of this Agreement or warranty by them or any material
misrepresentation contained herein, or (ii) any misstatement of a material fact
or omission to state a material fact required to be stated herein or otherwise
necessary to make the statements herein not misleading.

7.8  
Indemnification Non-Exclusive.  The foregoing indemnification provision is in
addition to, and not in derogation of, any statutory, equitable or common law
remedy that may be available to any Party for breach of representation,
warranty, covenant or agreement.



 
ARTICLE VIII

 
CONFIDENTIALITY

8.1 
Confidential Information.  Each Party hereto shall treat all non-public,
confidential and trade secret information received from the other Party as
confidential, and such Party shall not disclose or use such information in a
manner contrary to the purposes of this Agreement or for any purpose other than
in connection with the raising of the Financing or otherwise evaluating the
transaction contemplated by this Agreement.  Moreover, all such information
shall be returned to the other Party in the event this Agreement is terminated.
Notwithstanding the foregoing, Seller understands that GeoBio will be required,
under The Exchange Act of 1934, as amended, to publicly disclose, from time to
time, certain information to the public, and agrees to provide reasonable
cooperation for such public disclosures of information when in connection with
this purpose.  This section shall survive the Closing or any termination of this
Agreement.





 
ARTICLE IX

 
MISCELLANEOUS

9.1  
Captions and Headings.  The article and paragraph section headings throughout
this Agreement are for convenience and reference only, and shall in no way be
deemed to define, limit, or add to the meaning of any provision of this
Agreement.

9.2 
No Oral Change.  This Agreement and any provision hereof may not be waived,
changed, modified, or discharged orally, but only by an agreement in writing
signed by the Party against whom enforcement of any waiver, change, modification
or discharge is sought.

9.3 
Non Waiver.  Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressed in writing and signed by the Party against whom such
waiver is charged; and (i) the failure of any Party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement, or to exercise any option herein contained, shall not be
construed as a waiver or relinquishment for the future of any such provisions,
covenants, or conditions; (ii) the acceptance of performance of anything
required by this Agreement to be performed with the knowledge of the breach or
failure of a covenant, condition, or provision hereof shall not be deemed a
waiver of such breach or failure; and (iii) no waiver by any Party of one breach
by another Party shall be construed as a waiver with respect to any other or
subsequent breach.

9.4 
Entire Agreement.  This Agreement, including any and all attachments hereto, if
any, contains the entire Agreement and understanding between the parties hereto,
and supersedes all prior agreements and understandings.

9.5 
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Facsimile signatures will be acceptable to all
Parties.

9.6 
Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service if served personally on the Party to whom notice is to be given,
or on the third day after mailing if mailed to the Party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, or on the
second day if faxed, and properly addressed or faxed as follows:



 
 
If to GeoBio:

 
GeoBio Energy, Inc.

 
13110 NE 177th PL, # 169

 
Woodinville, WA 98072

 
Attn:  Laurence Shelver, CEO



 
With a copy to:

 
David M. Otto

 
Martin Davis, PLLC

 
1200 Westlake Avenue N, Suite 604

 
Seattle, WA 98109



 
If to Archer or Seller:

 
Lary Archer & Associates, Inc.

 
C/O Capital Alliance Corporation

 
2777 N. Stemmons Freeway, Suite 1220

 
Dallas, Texas 75207



 
With a copy to:

 
John A. Crane

 
Law Offices of John A. Crane, P.C.

 
700 Lavaca Street, Suite 1010

 
Austin, Texas 78701





9.7
Binding Effect.  This Agreement shall inure to and be binding upon the heirs,
executors, personal representatives, successors and assigns of each of the
Parties to this Agreement.

9.8
Effect of Closing.  All representations, warranties, covenants, and agreements
of the Parties contained in this Agreement, or in any instrument, certificate,
opinion, or other writing provided for in it, shall be true and correct as of
the Closing and shall survive the Closing of this Agreement for two (2) years
post-Closing.

9.9
Mutual Cooperation.  The Parties hereto shall cooperate with each other to
achieve the purposes of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transactions described herein.


 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the Effective Date first written above.
 
 
SELLER:



 
__________________________________________________

 
Lary Archer, individually as shareholder



 
__________________________________________________

 
Winnie Archer, individually as shareholder



 
LARY ARCHER & ASSOCIATES & SONS, INC.

 
A Texas Corporation





 
By: ______________________________________________

 
Lary Archer, President and CEO



 
ARCHER EQUIPMENT RENTAL, INC.

 
A Texas Corporation



 
By: ______________________________________________

 
Lary Archer, President and CEO



 
THE ARCHER COMPANY, INC.





 
By: ______________________________________________

 
Lary Archer, President and CEO





 
ARCHER TESTING SERVICES, INC.





 
By: ______________________________________________

 
Lary Archer, President and CEO



 
BUYER:

 
GEOBIO ENERGY, INC.





 
_________________________________________________

 
Name: Laurence Shelver, President and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
